 78DECISIONSOF NATIONALLABOR RELATIONS BOARDErnst Construction Division of Ernst Steel Corpora-tionandEdmundL. Rail. Case 3-CA-5458June 27, 1974DECISION AND ORDERBY MEMBERSJENKINS,KENNEDY,AND PENELLOOn April 9, 1974, Administrative Law Judge ArthurLeff issued the attached Decision in this proceeding.Thereafter, the Respondent filed exceptions and asupporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, Ernst Construction Divisionof Ernst Steel Corporation, Buffalo, New York, itsofficers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order.iThe Respondent has excepted to certain credibility findings made by theAdministrative Law Judge It is the Board's established policy not to overrulean Administrative Law Judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrectStandardDry WallProducts,Inc,91 NLRB 544,enfd 188 F 2d362 (C A.3, 1951)We have carefully examined the recordand find no basis for reversing his findingsDECISIONSTATEMENT OF THE CASEARTHUR LEFF, Administrative Law Judge: Upon a chargefiled by Edmund L. Rail on October 23, 1973, the GeneralCounsel of the National Labor Relations Board, by theRegional Director of Region 3, issued a complaint, datedDecember 3, 1973, against Ernst Construction Division ofErnst Steel Corporation, Respondent herein, alleging thatRespondent had engaged in unfair labor practices withinthe meaning of Section 8(a)(l) and (3) and Section 2(6) and(7) of the National Labor Relations Act, as amended, byconduct hereinafter specified. Respondent filed an answer,amended at the hearing, in which it denied the commissionof the alleged unfair labor practices. A hearing was held atBuffalo, New York, on January 29 and 30, 1974. Briefs werefiled by the General Counsel and by Respondent on March4, 1974.Upon the entire record in the case and from my observa-tion of thewitnesses, I make the following:FINDINGS OF FACTITHE BUSINESS OF RESPONDENTRespondent, a New York corporation with its principalplace of business at Buffalo, New York, maintains a steelfabrication plant and yard at Cheektowaga, New York, andat all times material herein has been engaged in the buildingand construction industry primarily as a contractor in thefabrication and erection of structural steel and related prod-ucts.Respondent annually purchases goods and materialsof a value in excess of $50,000 that are transported directlyto its plant in New York from States of the United Statesother than the State of New York. Respondent admits thatit is engaged in commerce within the meaning of Section2(6) and (7) of the Act, and it is so found.ItTHE LABOR ORGANIZATIONS INVOLVEDThe complaint alleges, Respondent admits, and it isfound that International Union of Operating Engineers,Locals17, 17A, and 17B, AFL-CIO,herein called Operat-ing Engineers,and International Association of Bridge,Structural and Ornamental Iron Workers,Local Union No.6,AFL-CIO, herein called Iron Workers, are labor organi-zations within the meaning of Section 2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESA. The IssuesThis case is principally concerned with the complaint'sallegation, denied by Respondent, that Respondent on orabout July 6, 1973, discharged Edmund Rail, and thereafterfailed and refused to reemploy him, "because he engaged inunion and concerted activities for the purposes and objectsof collective bargaining and mutual aid and protection."Respondent now defends against that allegation on theground that Rail was not discharged but simply laid off forlack of work on July 6, 1973, and that its subsequent failureto recall him is attributable solely to the fact that it has sincehad no need for his services. As will more fully appearbelow, that defense varies from the one Respondent hadasserted prior to the opening of the hearing. Respondenthad then conceded that it deliberately refrained from recall-ing Rail to work following his layoff on July 6, 1973, andhad in effect dismissed him, but had insisted that it haddone so "not because of [Rall's] union activity but onlybecause of his attempt to obtain monies improperly on dailyexpenses." The only other unfair labor practice allegation inthis complaint, also denied in Respondent's answer, is thatRespondent, through its agent and supervisor, LawrenceAshley, in early June 1973, "threatened its employees withreprisals if they filed grievances."212 NLRB No. 32 ERNST CONSTRUCTION79B. Background FactsEdmund L. Rail, a crane operator with 23 years' experi-ence in that trade, is a member of Local 17 of the Interna-tionalUnion of Operating Engineers which representsRespondent's employees classified as operating engineersand their apprentices (oilers) in the Buffalo, New York, areain which Respondent maintains its principal place of busi-ness. Local 17's territorial jurisdiction covers all of ErieCounty, the western part of Genesee County, and Orleansand Wyoming Counties, all in New York. Respondent'sother employees who perform erection work in the Buffalo,New York, area are separately represented by Local 6 of theInternational Union Association of Bridge, Structural, andOrnamental Iron Workers Union. Respondent, as a mem-ber of an Employers Association, has enjoyed contractualrelations with Local 17 and Local 6 for some 35 years. Priorto the charge giving rise to the instant proceeding, no un-fair labor practice charge had ever been filed against Re-spondent.On various occasions between 1954 and 1971, Rall hadbeen hired to work for Respondent on specific jobs but hadnot been regarded as a member of Respondent's regularwork force. Rail first became employed by Respondent ona regular basis in the summer of 1971, and thereafter re-,mained with Respondent on that basis until July 6, 1973,when the complaint alleges he was discharged. The collec-tive-bargaining agreement with Local 17, to which Re-spondent is a party, makes no provision for job seniority,and only limited provision for the recall of an employee whohas been laid off upon completion of a specific job to whichhe has been assigned.' However, in the case of a craneoperator who is considered part of Respondent's regularwork force, it is Respondent's normal practice when workis completed on a given job to assign such an operator toanother work for which he is qualified if such work is thenavailable, and if not to recall him for work-whether on thesame or a different machine-as soon as a new job forwhich he is qualified opens up. In the case of Rall, Respon-dent followed that practice during the period between thesummer of 1971 and July 6, 1973.In December 1971, Local 17 appointed Rall as the jobsteward for its members employed by Respondent. Thereaf-terRall continued to serve in that capacity at all timesmaterial herein.2The Local 17 contract makes the following provisionsiThus, sec. 15 of the contract provides: "When a machine is laid up andthe Engineer is laid off, the Employer and Union shall, if themachine goesback to work, make every effort to rehire thesame Engineer if a man is notavailable from the Contractor's work force,unlessthat Engineer is employedon another job.2 The governing collective-bargaining contract provides that a steward"shall not be laid off or dischargeduntil a meetingbetween the Employerand the Business Agent has been held," and, further,that "if mutual agree-ment is notreached at this meeting in the disposition of thematter,eitherparty may move the dispute to Grievance." These provisions have beenconstruedby the contracting parties as according a steward in a layoffsituation a priority right to retention, but only as to jobs thatare locatedwithin Local 17's territorial jurisdictionUnder the Employer Association'sinterpretation of the contract, however, such jobs must be actually availableat the time of the layoff; if not then available, the steward has no priorityclaimto jobs that may subsequently open upwith regard to employee expense reimbursement. It desig-nates as a "Free Zone" a described geographical area in ErieCounty, wherein Buffalo is located. An employee assignedwork on a jobsite within the boundaries of the Free Zoneis not to receive any travel expense reimbursement, and thisis so regardless of whether the employee resides within oroutside the Free Zone. If the jobsite is located outside theFree Zone but within the territorial jurisdiction of Local 17,the employee is to be allowed travel expenses at the rate of10 cents a mile, measured by the distance from the nearestboundary of the Free Zone to the location of the jobsite, andreturn. The contract further states that "subsistence for liv-ing away from home will be arranged between the engineerand his employer." That provision in its contractual contextappears to apply to jobs that are within Local 17's territorialjurisdiction. The contract makes no express reference tomileage and/or subsistence allowances with respect to jobsthat are located outside the Local's territorial jurisdiction.However, in practice, this appears also to be a matter leftfor arrangement between the employee and his employer.3As appears from Rall's undenied testimony, on the occa-sions when Rall had worked for Respondent prior to 1971,it had been Respondent's established practice to pay a flatrate in lieu of mileage when work was performed outside theFree Zone.Rall further testified that in the summer of 1971, when hewas recruited to join Respondent's work force by RonaldKessler, Respondent's assistantsuperintendent, he inquiredof Kessler about the expense money Respondent intendedto pay on work performed outside the Free Zone, and wastold by Kessler that he would be allowed as a subsistenceallowance a flat rate of $11 a day based on a 7-day week.Although Kessler denied that he made any such specialarrangement with Rall outside the collective-bargainingagreement at the time, Rail's testimony is credited in thatrespect. Earl D. Maurer, Respondent's erection superinten-dent, acknowledged while testifying that Kessler had indeedmade such a special deal with Rall when Rall was hired.Moreover, as appears below, Rail's testimony is supportedby undisputed evidence showing that that deal was actuallyhonored by Respondent until repudiated by Maurer sometime later.Rall's initial work assignment following his hire in 1971was to ajobsite inside the Free Zone. His assignments there-after included not only jobs within the Free Zone, and someoutside Local 17's territorial jurisdictions,4 but several thatwere located at sites that were outside the Free Zone butwithin the geographical area of Local 17's jurisdiction. Thefirst of these was at Albion, New York, which is located inOrleans County about 55 miles distant from Rall's home,but much closer to the nearest Free Zone boundary.5 Rallworked at the Albion job from about the end of December3 Subsistencewhen agreed upon is in lieu of mileage Although designedto compensatean employee for his per diem expensesin sleepingaway fromhome, it appears from the undisputed testimony of Rall that an employeegranted subsistenceis not obliged to sleep over at the jobsite, but has theoption of commutingto the jobsite from his homeif he is willing to assumethe burden of traveling the generally long distance this would entail.4 On jobs outside Local 17's territorial jurisdiction,Rall wasusually,through not invariably, allowed expenses at $11 a day.5Rall lives atGrand Island which is located to the north and west ofBuffalo, atthe Canadian border. 80DECISIONS OF NATIONAL LABOR RELATIONS BOARD1971 to about the middle of March 1972. He was reim-bursed for expenses on that job at the flat rate Kessler hadagreed to when Rail was hired-$I I a day for a 7-day week,amounting to $77 a week.6 The oiler on Rail's crane wasreimbursed for expenses at the same flat rate. Followingcompletion of the job at Albion, Rail was assigned to abridge job at Oak Orchard, which is also located in OrleansCounty, nor far from Albion. During their first severalweeks on that job, both Rail and his oiler were reimbursedfor expenses at the same flat rate of $77 a week. However,inMay 1972, prior to the completion of work at Oak Or-chard, Maurer, overruling Kessler, directed that the flat ratetheretofore allowed Rail and his oiler as a subsistence allow-ance be discontinued and that thereafter their reimburse-ment for expenses be restricted to the 10-cent mileage ratespecified in the Local 17 contract. When Rail protested toKessler that this was contrary to their previous under-standing, Kessler told Rail that he was obliged to followRespondent's current policy as declared by Maurer, andthat if Rall was unhappy with it he was free to seek employ-ment elsewhere. During the remainder of the Oak Orchardjob, Rail and his oiler were compensated for expenses at thecontract mileagerate.Subsequently, in May and August1972, Rail was assigned to jobs in Olean, New York, locatedin Local 17's territorial jurisdiction, about 65 miles outsidethe Free Zone. Rall and his oiler were compensated for theirexpenses at Olean at the 10 cents contract mileage rate,amounting in this instance to $13 a day.C. Rail's Alleged Union and Concerted ActivitiesIn early June 1973, Rall was assigned to a job at theAttica Prison in New York where Respondent was to erectthe steel for a gymnasium being constructed inside the pris-on walls. Attica is within the territorial jurisdiction of Local17, about 30 miles outside the Free Zone, but about 55 milesfrom Rail's home, approximately the same distance from hishome as the job Rail had worked on at Albion. Rail and hisoiler were the only employees of Respondent in the Local17 bargaining unit assigned to the Attica Prison job. Railand his oiler had expressed their reluctance to accept thatassignment which had been previously scheduled for anoth-er crane operator, William Richardson. Immediately beforetheir assignment to Attica they had been working on a jobin Lockport, New York, which, although outside Local 17'sterritorial jurisdiction, is much closer to Rail's home, a dis-tance of only about 30 miles.' And although work had tem-porarily run out on the particular crane which Rail had beenoperating at Lockport, Rail and his oiler had been promisedwork at Lockport on a smaller crane that was to be operatedwhile the larger crane they had been on was out of use.Lawrence Ashley, the foremen on the Attica job, had insist-ed, however, on having Rail rather than Richardson workthe crane at Attica, and Rail had therefore been ordered tothat job notwithstanding his expressed preference to remain6Rall while working on this job most often would drive home each nightto be with his family. but would lay over if the weather was bad7Rall and his oiler were being compensated at the rate of 10 cents a milefor their expenses at the Lockport job That compensation was fixed byagreement between Rail and Maurerat Lockport. Before coming to work on the Attica job, Railhad no discussion with any management representative ofRespondent relating to his expense allowance at Attica.Respondent's steel erection work at the Attica Prison jobbegan about June 11, 1973, and finished about June 27,1973. The normal working hours of Respondent's employ-ees are from 8 a.m. to noon and from 12:20 p.m. to 4 p.m.Work at the Attica Prison job actually began at 8 a.m., butRespondent's employees were required to report outside theprison gate at 7:30 a.m. to clear prison security. They werenot permitted egress from the prison during lunchtime.They discontinued work about 4 p.m., which allowed themone-half hour to clear security on the way out. The Local17 contract provides for double-time pay for work per-formed before 8 a in.-Respondent's crane operators call Respondent's time-keeper at its central office each Wednesday to report theirtime worked and expenses claimed for the preceding week.On Wednesday of the first week Rail worked at Attica, Railtold his oiler, John Metz,8 to call in their time and expensesand to request expenses at the rate of $11 a day, as well asa half-hour overtime, for each of the 3 days they had workedat Attica thus far that week. Metz, after making the call,reported that Respondent's timekeeper, Irene Stegerwalt,had rejected their claim for expenses and overtime and hadstated that that claim would have to be taken up with Maur-er or Kessler. When Rail and Metz received their paychecksthat night, they found that they had been allowed no over-time and only $6 a day for "carfare" expenses at Attica.On the following day, June 14, Rail complained to Law-rence Ashley, Respondent's foreman on the job, about thetimekeeper's refusal to allow the overtime and expenses thathe and Metz had requested. Ashley told Rail to "hold off"untilMaurer, who was then on a job in New York City,returned and then to straighten out the matter with him.Beforethe start of work on June 14, Rail informed MelvinPloessel, the Iron Workers steward, that he intended to filea grievance for overtime, as well as for additionalexpensemoney, and suggested to Ploessel he also make a claim forovertime on behalf of the ironworkers on the job. All of theironworkers on the job, as well as Foreman Ashley, werepresent when Rail made that suggestion. The ironworkersagreed that they, too, were entitled to more money. Later,Ploessel submitted to the business agent of his union agrievance protesting the nonpayment of overtime to theironworkers on the Attica job for overtime pay, but thatgrievance was not pressed further by the Iron WorkersUnionDuring the same week, Rail also complained on behalf ofhimself and Metz to Thomas McPartland, a Local 17 busi-nessrepresentative, about Respondent's failure to allowthem the overtime and the expense money they had askedforMcPartland referred Rail to Raymond Fahey, Local17's business representative in that area and also the presi-dent of the Local. Fahey agreed to present their claim toMaurer.The next Wednesday, June 20, Rail himself called IreneStegerwalt to report in his time and that of Metz for the8Metz became Rail's oiler in March 1973, following the deathof Rail'sprevious oiler who had worked with him on the otherjobs referred to above ERNST CONSTRUCTIONpreceding week, and reiterated the demand made before forovertime and expenses. Rail made it clear in making thatdemand that he was representing not only himself but alsoMetz, as he had been authorized by Metz to do. Stegerwaltinformed Rail that they were not entitled to the overtimeand expenses claimed and that these items would not beallowed. When Rail persisted in his demand, Stegerwalt toldhim he would have to take up the matter with Maurer orKessler. Rail asked Stegerwalt to have Maurer, who wasthen still out of town, call Rail's home that evening, andStegerwalt agreed to relay that message.Rail was not at home when Maurer called that evening.He had, however, left instructions with his wife to tell Maur-er that he was upset over the rejection of his claim forovertime and expenses and that he might quit if these itemswere not allowed. Mrs. Rail delivered that message toMaurer. In response, Maurer told Mrs. Rail to tell her hus-band not to quit and that he would personally discuss thematter with Rail upon his return to Buffalo that Saturday.The following Saturday Maurer called Rail as he hadpromised. Maruer indicated his resentment of Rail's claimfor overtime, stating that he considered it unfair for Rail toput in a claim for overtime when ironworkers on the samejob were not receiving any. He agreed, however, with Rail'ssuggestion to have the propriety under the contract of Rail'sdemand for overtime pay fought out at a meeting of compa-ny and union representatives. With respect to the $11 perdiem expenses, Rail supported his claim for that item princi-pally upon the promise Kessler had made him when he washired and upon the fact that Respondent was paying Law-rence Ashley, its pusher on the Attica job, the $11 flat ratethat Rail was claiming. Rail also contended,inter alia,thathe should be paid more than the $6 expense money Re-spondent was allowing him at Attica because traveling tothat job site was much more difficult for him than to Lock-port where he had also received $6 a day expense money.Maurer was unmoved by these arguments. He told Rail thatitwas Respondent's practice not to pay more than the 10-cent mileage rate stipulated in the contract for jobs locatedwithin the geographical area of Local 17's jurisdiction; thathe did not intend to deviate from that practice; and that ifRail was unhappy working for respondent on that basis heshould seek work elsewhere.Subsequently Fahey met with Maurer to discuss the over-time and expense money grievances that Rail had lodged onbehalf of Metz and himself through Local 17. At that meet-ing,Maurer agreed to allow the claim for overtime, butrefused to retreat from his previously expressed positionwith regard to the claim for expenses. The Union did notpress the claim for expense money as a contract grievance.Following completion of the Attica job, Rail and Metz re-ceived payment for overtime at the Attica job.Upon completion of the Attica job on June 27, Respond-ent reassigned Rail and Metz to the job at Lockport. Theycompleted their work on that job on July 5, and on July6-their last day of work for Respondent-returned thecrane to Respondent's yard. On July 6, Rail submitted agrievance to Business Representative McPartland that Re-spondent was violating Local 7's contract by not using anoperating engineer on certain work being performed on atruck crane by ironworkers in Respondent's yard. McPart-81land took up that grievance with Maurer, but concluded onthe basis of the explanation given by Maurer that, althougha technical violation of the contract might be involved, itwas not a grievance that warranted further processing.D. Respondent'sLayoff ofRall and Its Subsequent FailureTo Recall HimOn July 6, Rail, after returning the crane to the yard,contacted Maurer about further work. Maurer told him thatthere would be no new work coming up for 3 to 5 days andinstructed Rail and Metz to go on layoff. Since his layoff onJuly 6, Rail has never been recalled to work by Respondent.It is conceded by the General Counsel that, on July 6,Respondent had no other work within the geographical areaof Local 17's jurisdiction requiring the use of an operatingengineer to which Rail, as the Local 17 steward, had acontractual priority nght.9 The General Counsel contends,however, that after July 6, 1973, work did become availablefor which Rail would have been recalled had Respondentnot regarded his layoff on July 6 as in effect a discharge.There is substantial evidence in this record to support thatcontention.Thus, the record shows that prior to July 6 Respondenthad two operatingengineers,Rail and Richardson, bothmembers of Local 17, whom it employed with regularity notonly on jobs within Local 17's geographical jurisdiction butalso on jobs outside that jurisdiction. Although Rail andRichardson would be laid off when Respondent had nowork available for them, Respondent had followed the prac-tice of recalling them after a layoff and giving them priorityin employment when new jobs opened up. Rail had beenregularly employed by Respondent longer than Richardson,and was regarded by Respondent as a highly competentoperatingengineercapable of operating any type of crane.After July 6 and up to the time of the hearing, Richardson,except for some very short layoffs, continued to worksteadily for Respondent, and, although most of his workassignmentswere tojobsites outside of Local 17's territorialjurisdiction for which clearance from other Locals wererequired, there is nothing in the record to suggest that Railcould not have received the same clearance.The record further shows that shortly after Rail was laidoff,Respondent in effect replaced him on its regular workforce with another operating engineer-Thomas Wagner. Itwill be recalled that when Rail was laid off, Maurer men-tioned to him that there would be new work coming up ina few days. Maurer's reference was to Respondent's OgdenStreet Bridge job which started on July 1 l and required theservices of an operating engineer for welding machine tend-ing.Respondent did not recall Rail for that job, but hiredWagner instead. Although Wagner had on occasion in thepast been used by Respondent when it needed an extra man,he had not worked for Respondent for years and had never9At that time another Local 17 operating engineer, Richardson, was work-ing for Respondent on a fob at Middleport, New York, which is in NiagaraCounty, just outside of Local 17's territorial jurisdictionAs pointed outabove, however, Rail had no bumping right under the contract to that jobMaurer's testimony, denied by Rall, that he asked Rall whether he wantedto exercise his "right" as a steward to bump Richardson, and that Railrefused to do so, is not credited 82DECISIONS OF NATIONAL LABOR RELATIONS BOARDbeen regarded by Respondent as a member of its regularwork force. Maurer testified that he did not offer Rail thejob given Wagner on July 11 only because that job was ofshort duration and lower rated than crane work, and he didnot think Rail would be interestedin it.His testimony inthat respect is not credited. After the Ogden Street Bridgejob was completed on July 27, Respondent assigned Wag-ner to various crane operating jobs located both within andoutside Local 17's territorial jurisdiction. The work givenWagner was of a kind Respondent had assigned to Rallbefore his layoff. Except for several layoffs of very shortduration,Wagner, after he was employed on July 1 I, hascontinued to work steadily for Respondent at least up to thetime of the hearing.When Rail learned that Respondent had hired Wagnerfor the Ogden Street Bridge job, he presented an oral griev-ance through Local 17'sBusinessRepresentative McPart-land, apparently claiming that, as steward, he had a priorityclaim under the Local 17 contract to that job. McPartlandtook up Rail's grievance with Maurer. During the course oftheir discussion of that grievance, Maurer told McPartland,as appears from the latter's substantially undisputed andcredited testimony, that he had better advise Rail to seekemployment elsewhere as Respondent had no intention torecallRail for work.- Maurer gave as the reason that Rail"hadn't made friends with management." When McPart-land asked Maurer to be more specific, Maurer stated onlythat Rail had had problems with Kessler and some of theironworker pushers, but did not elaborate further on whatthose problems were.10 Local 17 did not further pursueRail's grievance that he had a contract right to the workgiven Wagner. McPartland explained at the hearing that thegrievance was dropped because the Employers' Associationconstrued the applicable contract provision as giving a laid-off steward no priority right to a job that was notin exist-ence at the time of the layoff, and that inlike situationsLocal 17 had previously been unsuccessfulin urging a con-trary construction.Kenneth Geilow, presently a foreman employed by Re-spondent, testified without denial, and it is found, that inOctober 1973, he asked Kessler why Richardson rather thanRail was on a job to which he had been assigned, and wastold by Kessler that Rall was no longer with Respondentbecause Respondent had "had a little trouble with him" atAttica.10 Respondent made no attempt at the hearing to establish that Rail wasnot recalled because of"problems" with Kessler or any of the pushersMaurer. when asked at the hearing whether Rail had had any problems withKessler, testified, "I understand they had some words, that is probably dustpart of the normal job operation and it was not reported to me that that wasanything of a serious nature "The only differences between Rail and Kessler.added Maurer,related to"bickering over the expense accounts and travelexpenses"Kessler in his testimony did not refer to any other"problems "Concerning his discussions with Rail about expenses,Kessler testified thaton out-of-town jobs"sometimes Rail asked for more"carfare"because hecouldn'tget along on $ I 1 a day" but these were"not heated discussions, wemanaged to settle them and satisfy each other" Ashley,the foreman underwhom Rail had most often worked,testified on cross-examination that in hisworking relationship with Rail, "We got along real good,never had a qualmabout EddieHe is one of the best operators I ever had "E. Considerationof Respondent's Defenseand Analysisand Concluding Findings Relating to the Complaint'sAllegation That Rall WasUnlawfullyDischargedand/or Denied ReemploymentAs noted above, Respondent's defense to the complaint'sallegation of unlawful discrimination is that it never dis-charged Railbut simplylaid himoff on July6, 1973, andthat it has not since recalled him only because it has had noneed for his services. Respondent's position was expressedby its counsel in his opening statements as follows:Our contention[is] he was not discharged.Mr. Rail waslaid off as when he completes any other normal job .. .we have no argument with Mr.Rail concerning hisgrievanceatAtticaPrison or anything of that nature.... The operating engineersdo a joband after thejob is finished and when there is work again they arecalled back again. . . . When we need Rail again justas any other operating engineer we will call him again.Maurer's testimony was to the same general effect:Q. But did you discharge Ed Rail, did you ever tellhim you're fired?A. No, he was laid off for lack of work.sQ. Do you have any intention of bringing Ed Railback to work for the Company?A. Under the correct conditions, yes, sir, it wouldmean a large job and a crane requiring his capabili-ties.' 1Q. 82-ton [crane]?A. 'Yes.Q. (By Judge Leff) That is the only crane he operat-ed?A. No, he has operated all the cranes... .Respondent's position at the hearing, to which it stilladheres, that its only reason for not recalling Rail to workafter July 6 was that it had no need for his services, is notonly clearly refuted by the facts reported in the subsectionabove, but is directly at variance with the position Respond-ent had taken in this case prior to the opening of the hearing.Thus, Respondent's answer to the complaint, when filed,alleged as an affirmative defense-deleted by amendmentat the opening of the hearing-that "Rail provoked hisdischarge." That Respondent's failure to recall Rail to workafter July 6 was attributable not to work unavailability, butto a determination on Respondent's part to treat Rail's July6 layoff as in effect a discharge, is further reflected by aprehearing statement of position that was submitted by Re-spondent during the investigation of the charges in this case.11Later in his testimony Maurer added as a further condition to Rail'srehire that it would "not mean replacing somebody that we now have withthe Company" ERNST CONSTRUCTION83The statement is in the form of a letter, dated November 20,1973, written by Respondent's counsel (after consultation,the latter states, with Maurer and Kessler) to the Board'sfield attorney who was investigating the charges. The letter,inconsistently with the stand Respondent now takes, attrib-utes Respondent's failure to recall Rall after his July 6 layoffto his "obnoxious character which makes him difficult towork with" and to his "constantly badgering the companyand administrative personnel to obtain higher daily expen-ses than those to which he was legally entitled under thecollective bargaining contract." The letter does not amplifythe first reason given. With respect to the other stated rea-son, the letter, after referring in conclusory terms to "prob-lems" which Kessler and Maurer had with Rall "for aperiod of time" about expense allowances, makes specificreference to Rail's demand for overtime and $11 daily ex-penses at the Attica job; alleges that, "when the companyrefused to pay Mr. Rall more than $6.00 a day expenses" atthat job, "he created problems administratively, and con-stantly bothered both supervisory help and office employeesclaiming the $11.00," and then states:Because of the course of conduct which culminatedin the Attica Prison job Mr. Rall was no longer em-ployed by the Company.At no time did the Company ever dismiss Mr. Rallbecause of union activity but only because of his at-tempt to obtain moneys improperly on daily expen-ses.12For the reasons stated, I reject as not credible the justifi-cation Respondent now offers for its failure to recall orreemploy Rall. The true explanation accordingly must besought elsewhere.The only reasonable explanation to be derived from thisrecord, I believe, is that Respondent was motivated to act12The November 20 letter was offered by General Counsel and receivedin evidence for the limited purpose of establishing Respondent's admissionsagainst interest and disclosing conflicting statements affecting the credibilityof Respondent's witnessesThus,the letter's self-serving assertions of reasonswhy Rall was not recalled cannot be considered as evidence of the truththereof. As noted above, Respondent does not now rely on the reasons statedin the letter to defend its conduct complained of. The following observationsnevertheless seem appropriate concerning such evidence relating to thoseasserted reasons as does appear in the record:The letter's assertion that Respondent was led to its decision not to recallRail in part because Rail's "obnoxious character"made him "difficult towork with" is directly contradicted by Foreman Ashley's testimony earlieradverted to: "We got along good, not a qualm about Eddie." The letter'sconclusory assertion of "problems"that Kessler and Maurer had with Rail"for a period of time" is diminished when measured against Maurer's andKessler's testimony referred to in in.10, above. The "administrative prob-lems" which Rail is asserted to have created by his demands at Attica aredefined neither in the letter nor in this record. The assertion that Rail "con-stantly bothered both supervisory help and office employees claiming the$11" is revealed, at best, as hyperbole when examined in the light of thefactual findings made above Rail's single conversation with the timekeeperwhen he called in his time,the complaint he made to his foreman about thetimekeeper's rejection of his claim,and his communication at the suggestionof the foreman of that complaint to Maurer, to whom he spoke only once,can scarcely be viewed as undue harassment;let alone as conduct that wouldwarrant the withdrawal of otherwise protected conduct from the safeguardsof the Act.as it did because of resentment of Rail's conduct at Atticain seeking along with his oiler, Metz, overtime pay and an$11 per diem expense allowance, in submitting a grievanceon behalf of himself and Metz complaining of Respondent'srefusal to allow the requested overtime pay and expensemoney, and in urging the ironworkers on the Attica job tomake common cause with him and Metz in demandingovertime pay. Strong support for an inference to that effectis to be found in Kessler's statement to Geilow, reportedabove, that Rall was no longer working for Respondentbecause Respondent had had "trouble" with him at Attica.The record contains no persuasive evidence of "trouble"with Rall at Attica of any other kind. The inference I drawis also strongly buttressed by Respondent's admission in itscounsel's letter of November 20 that its denial to Rall ofemployment after July 6 was most proximately related toRall's conduct at Attica in pressing his claim for more mon-ey.13 That letter, it is true, also asserts other reasons for notrecalling Rall than the one found above, but these otherreasons, I have found, are not substantiated by credibleevidence inthisrecord.14 Accordingly, I find that Respon-dent failed and refused to recall or reemploy Rall after July6, 1973, and in effect dismissed him on that date, becauseof his activities at Attica stated above.That finding does not, of course, completely dispose ofthe issues in this case. There remains to be consideredwhether Rail's activities in that regard were "concerted"and, if so, protected. Respondent contends they were nei-ther.On theissueof whether Rail's activities were "concerted,"it is clear from the record that Rall and Metz joined in theirrequest at Attica for overtime pay and an $11 per diemexpense allowance and that the grievance which Rall as theunion steward submitted through Local 17 complaining ofthe rejection of that request was made by him on behalf ofMetz as well as himself.15 In these circumstances, I believe,Rall's activities in pressing the claims made for overtimepay and expense money must be found to be of a "concert-ed" nature-and this, even though Rall in discussing theclaim with Maurer appears to have done so in personalterms. I further find that Rail's conduct in urging ironwork-ers at the Attica job to join in the claim for overtime payalso constituted activity of a "concerted" nature.To the extent that Rail's conduct in question was ad-dressed to the caim for overtime pay, there can be no doubtunder Board law that it constituted protected concertedactivity under the Act. This would be so even if Rall hadacted solely on is own behalf. The basis for that claim wasthat overtime p y was required under the governing collec-tive-bargaining contract. The Board has long held that com-plaints made or grievances filed for the purpose of requiringcompliance with the provisions of a collective-bargaining13 "... created problems administratively and constantly bothered, bothsupervisory help and office employees claiming the $11." Though the letterrelates this alleged conduct to Rail's pursuit of his claim for expense money,it is obvious that, if true,it would necessarily have to encompass also Rail'sclaim for overtime,since both claims were simultaneously pressed by Rail,and in the same manner,in his several contacts with company personnel.14 See in. 12,supra.15Respondent's knowledge of this is apparent from the fact that, when thegrievance as it related to overtime was eventually allowed, payment of theovertime was made to both. 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDagreement, even if by a single employee acting alone, fallwithin the category of concerted activity which is protectedby Section 7 of the Act. See, e.g.,Interboro Contractors, Inc,157 NLRB 1295, 1298, enfd. 388 F.2d 495 (C.A. 2, 1967).The claim for $11 per diem expenses, unlike the claim forovertime, was not predicated upon the collective-bargainingagreement. Under Board law, however, where more thanone employee is involved in pressing a grievance relating toconditions of employment, it is not essential that the griev-ance be tied to a collective-bargaining contract in order tobring it under the umbrella of Section 7. Respondent appar-ently does not quarrel with that as the normal rule, butcontends that, even if "concerted," Rail's activity in press-ing the claim for $11 per diem expenses should in this casebe ruled unprotected, because that claim was for an amountin excess of the 10-cent mileage rate specified in the con-tract.Respondent argues in substance that where a collec-tive-bargaining agreement is specific on a particular pointand an employee, though acting in concert with others,presses for more than the contract requires, his conductmust be found to fall outside the perimeters of legitimateconcerted activity that the Act protects. Respondent hascited no precedent to support theper serule it urges, and sofar as I have been able to determine no like contention hasheretofore been considered or ruled on by the Board. Al-though the principle advocated by Respondent has its ap-peal as a general statement, I do not believe it is one thatcan be, or should be, automatically applied without consid-eration of the particular circumstances in each given case.In the circumstances of the instant case, I would not applyit for reasons stated in the marginal note.16 Accordingly, Ifind that Rail's demand, complaints, and grievance relatingto his $11 expense claim constituted activity within the am-bit of Section 7's protection.Itmust be observed, however, that even if my last findinghad been different it would not alter the ultimate conclusionIreach in this case. As is apparent from findings earliermade, Rail's activities in pressing the expense claim wereintertwined with his activities with respect to the overtimeclaim. The protected character of his prosecution of theovertime claim cannot be open to serious challenge, and thisalone is enough to support a finding that Respondent'sreprisal action was violative of Section 8(a)(1). As the Boardheld inSocony Mobil Oil Company, Inc.,153 NLRB 1244,1247:In orderto supplya basis for inferring discrimination,16Rail and Metz were in effect seeking a subsistence allowance in lieu ofmileage at Attica, (see In3, supra);(2)Although the contract stipulated aspecific mileage rate, it also permitted out-of-contract subsistence arrange-ments between individual employees and their employer, the demands madeby Rail and Metz therefore did not require any conduct that would derogatefrom the exclusive bargaining status ofthe Union, (3) Respondent had in thepast,without objection from Local 17,made separate arrangements withengineers, including specifically Rail, for subsistencepayin lieu of mileageonjobs within the territorial jurisdiction of Local 17, thereby evidencing thatthis was not inconsistent with the contract, (4) subsistence allowances werenormally for amounts in excess of mileage, (5) the concerted activity engagedin by Rail involved no strike or other activity which, if engaged in by a union,would have been in derogation of the provisions of Sec 8(d) of the Actrelatingto contract stability,and thereforeoffended no explicit statutorypolicyit is necessary to show that one reason for the dischargeis that the employee was engaging in protected activity.It need not be the only reason, but it is sufficient if itisa substantial reason.The claim for overtime cannot be brushed aside as a matterof no concern to Respondent. In terms of amount involved,that claim appears to have been as large as the one forexpenses. And it was with respect to the overtime pay thatRail reached out to the ironworkers on the job to inducethem also to express their dissatisfaction with the positionRespondent was taking. Maurer left no doubt in his tele-phone conversation with Rail of Respondent's displeasurewith Rail for seeking overtime at Attica, and the fact thatRespondent eventually yielded at the grievance meeting toLocal 17's insistence that it was contractually required topay overtime is scarcely proof of forgiveness. Respondentmade no contention at the hearing, and there is no affirma-tive evidence of probative competency in this record toestablish, that Rail's pursuit of his claim for expense moneywas the onlyreasonmotivating Respondent's discriminato-ry action against him. In these circumstances, it would bespeculative to assume that the protected concerted activityengaged in by Rail in pressing the claim for overtime paywas not a substantial element in Respondent's discriminato-ry determination.In sum, I find on all the record that Respondent failedand refused to reemploy Rail after July 6, 1973, and on thatdate in effect discharged him, because he engaged in pro-tected concerted activity, and that by so doing it violatedSection 8(a)(1) of the Act.l"F. The Alleged Independent 8(a)(1) ViolationThere only remains for consideration the complaint'sallegation that, in June 1973, Respondent, through Fore-man Ashley "threatened employees with reprisal if theyfiled grievances." To support that allegation, the GeneralCounsel relies on Rail's testimony, in substance as follows:On June 20, 1973, Rail and Metz went to Respondent'sLockport job to obtain a replacement crane for their craneat Attica which had broken down. As Rail and Metz wereleaving the Lockport fob to return to Attica, Roger Farns,the ironworker foreman, told Rail that he had been askedby Respondent's office to call in the time Rail left the Lock-port job. This was unusual because in the past Respondenthad relied on Rail to report in his own time and had neverhad anyone check on the accuracy of his report. Upon hisreturn to Attica, Rail told Foreman Ashley what had hap-pened at Lockport, and expressed his irritation with Re-spondent for checking up on his time. To which, Ashleycommented, "Don't you know by now that Ron Kessler isout to get you."18The General Counsel relies solely on Ashley's quoted17 In view of the fact that the remedy would be the same, I find it unneces-sary to determine whether Respondent by such conduct also violated Sec8(a^(3) of the Act1Ashley testified that he could not "remember saying anything specificlike that." explaining that he had had "so many conversations with Rail thatitwould be kind of hard to pinpoint anything like that " Rail's testimony iscredited ERNST CONSTRUCTION85statement to establish the 8(a)(1) allegation now under con-sideration.When asked at the hearing whether he knewwhat Ashley was referring to when he made that statement,Rail said, "I have no idea." Neither do I. I.know only thatit is far too equivocal to sustain a finding that it constituteda threat of reprisal against employees "if they filed griev-ances." Accordingly,I shall recommend that this allegationof the complaint be dismissed.CONCLUSIONS OF LAW1.By in effect discharging Edmund L. Rall on July 6,1973, and thereafter failing and refusing to reemploy him,because he engaged in concerted activities for the purposeof mutual aid and protection,Respondent engaged in unfairlabor practices within the meaning of Sections 8(a)(1) and2(6) and (7) of the Act.2.Respondent did not engage in unfair labor practices,as alleged in the complaint,by threatening employees withreprisals if they filed grievances.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices in violation of Section 8(a)(1) of the Act, itwill be recommended that Respondent be ordered to ceaseand desist therefrom and to take certain affirmative actiondesigned to effectuate the policies of the Act.Having foundthat Respondent failed and refused to reemploy Edmund L.Rail after July 6, 1973, and thereby in effect discharged himon that date,itwill be recommended that Respondent beordered to offer him immediate reinstatement to the sameemployee status on Respondent'swork force that he occu-pied prior to July 6, 1973, without prejudice to his seniorityor other rights and privileges,19 and make him whole for anyloss in earnings he may have suffered by reason of thediscrimination against him by payment to him of a sum ofmoney equal to that which he would have normally earnedfrom the date of the initial discrimination against him (July6, 1973)to the date of the offer of reinstatement,less netearnings,if any, during such period,to be computed in themanner prescribed inF.W. Woolworth Company,90 NLRB289, andIsis Plumbing&Heating Co.,138 NLRB 716.Upon the foregoing findings of fact,conclusions of law,and the entirerecord,and pursuant to Section 10(c) of theAct, I herebyissue the following recommended:rights under Section 7 of the Act.2.Take the following affirmative action, which isdeemed necessary to effectuate the policies of the Act:(a)Offer Edmund L.Rail immediate reinstatement tothe same employee status on Respondent's work force thathe occupied prior to July 6, 1973, without prejudice to hisseniority or other rights and privileges, and make him wholefor any loss of earnings he may have suffered as a result ofthe discrimination against him herein found,in the mannerset forth in "The Remedy" section herein.(b) Preserve and, upon request,make available to theBoard or its agents, for examination and copying,all payrollrecords, social security payment records, timecards,person-nel records and reports, and all other records necessary toanalyze the amount of backpay due under the terms of thisrecommended Order.(c)Post at its yard on Walden Avenue, Cheektowaga,New York, copies of the attached notice marked "Appen-dix." 21 Copies of the notice, on forms provided by the Re-gional Director for Region 3, after being duly signed byRespondent's representative,shall be posted by it immedi-ately upon receipt thereof, and be maintained by it for 60consecutive days, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reason-able steps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(d)Notify the Regional Director for Region 3, in writing,within 20 days after receipt of this Order, what steps Re-spondent has taken to comply herewith.19The intent of this reinstatement provision is that Respondent shall offerRail immediate employment if work is available for him for which he normal-ly would have been hired but for thediscrimination against him herein found,and, whether or not such work is immediately available for him, Respondentshall recall him or offer him reemployment for new work that may later arise,according him the same priority on recall or reemployment as it would haveprior toJuly 6,1973.20 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the NationalLaborRelations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations,be adoptedby theBoard and become itsfindings, conclusions, and Order,and all objections thereto shall be deemedwaived for all purposes.21 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading"Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe NationalLaborRelations Board."ORDER20Respondent,Ernst Construction Division of Ernst SteelCorporation,itsofficers,agents,successors, and assigns,shall:1.Cease and desist from:(a)Discharging,laying off, or failing or refusing after alayoff to recall or reemploy employees,or otherwise dis-criminating in regard to their hire,tenure of employment,oranyterm or condition of employment, because they haveengaged in concerted activities for the purpose of collectivebargaining or other mutual aid or protection.(b) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of theirAPPENDIXNOTICE To EMPLOYEESPOSTEDBY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOT discharge,lay off, or fail or refuse aftera layoff to recall or reemploy any of our employees, orotherwise discriminate against them in regard to theirhire or tenure of employment, because they have en-gaged in concerted activities for the purpose of collec- 86DECISIONSOF NATIONALLABOR RELATIONS BOARDtivebargaining or other mutual aid or protection.WE WILL NOT in any like or relatedmanner interferewith, restrain, or coerce employees in the exercise oftheir right to engage in, or to refrain from engaging in,any or all of the activities specified in Section 7 of theNational Labor Relations Act, except to the extent thatsuch right may be affected by an agreement requiringmembership in a labor organization as a condition ofemployment, as authorizedin Section8(a)(3) of theAct.WE WILL offer Edmund L. Rail immediate reinstate-ment to the same employee status that he occupied onour work force prior to July 6, 1973, without prejudiceto his seniority and other rights and privileges previous-ly enjoyed.WE WILL make Edmund L. Rail whole for any loss ofpay that he may have suffered by reason of the discrim-ination against him.DatedByERNST CONSTRUCTION DIVISIONOF ERNST STEEL CORPORATION(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, Ninth Floor-Federal Building,IllWest Huron Street, Buffalo, New York 14202, Tele-phone 716-842-3100.